Citation Nr: 1642493	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  04-44 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for headaches (other than migraines associated with deviated nasal septum).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	James Fausone, Esq.



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 and subsequent rating decisions issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

With respect to issues 2, 3, and 4, the Board remanded the claims in August 2007 for further development and consideration.  In an October 2009 decision, the Board denied the claims.  The Veteran timely appealed that decision to the U S Court of Appeals for Veterans Claims (Court); however, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication in June 2010.  Accordingly, the Board remanded the claims in September 2010 for further development and consideration. 

Issue 1 was not before the Board at the time of the October 2009 decision.  Nevertheless, the Board now has jurisdiction over the claim due to the Veteran's timely appeal of a September 2011 rating decision assigning an initial evaluation of 60 percent for coronary artery disease.  

Although the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in December 2015, he withdrew that request in January 2016.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e)(2015).  

The appeal with respect to the issues 2, 3, and 4 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

The initial 60 percent evaluation for coronary artery disease represents a full grant of benefits sought on appeal under the schedular criteria; the evidence does not otherwise warrant referral for extraschedular consideration. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 percent for coronary artery disease have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Where, as in this case, the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as what initial evaluation is appropriate, the claim as it arose in its initial context has been substantiated and there is no need to provide VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue if the disagreement is not resolved.  An SOC was provided to the Veteran in July 2015.  The Veteran has not identified any additional evidence pertinent to the claims and there are no additional records to obtain.  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.


Analysis

The Veteran's coronary artery disease was assigned an initial evaluation of 60 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  The Veteran, through his attorney, has indicated he is satisfied with the initial 60 percent evaluation.  See August 2016 attorney statement.  As such, the Board finds that the initial 60 percent evaluation represents a full grant of benefits sought on appeal with regard to this issue.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011) ("[T]he Board . . . was entitled to assume that the arguments presented by [the Veteran] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely"); see also Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Board also recognizes that entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  In this respect, the Veteran asserts that his coronary artery disease contributes to his inability to work.  See August 2016 attorney statement (contending that the Veteran "does disagree only to the end that his entitlement to individual unemployability should be granted as a result of the increase in disability, in large part, from the incurred disability from that condition").  However, the Board finds that the issue of the Veteran's entitlement to a TDIU is not ripe for adjudication at this time.  For reasons addressed below, this issue is remanded to the AOJ for further development. 


ORDER

Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease is denied.



REMAND

In the September 2010 remand, the Board directed the AOJ to obtain VA examinations to determine the nature and etiology of the Veteran's allergic rhinitis and headaches.  Although VA examinations were provided in January 2011, the Board finds that the opinions offered are inadequate for adjudication of the Veteran's claims. 

Regarding the claim for allergic rhinitis, the examiner opined that it is unlikely the disability had its onset or is etiologically related to military service.  In explaining his rationale, he stated that the Veteran's separation physical and history was negative for complaints or physical examination findings consistent with a diagnosis of allergic rhinitis.  

In providing a requested opinion, an examiner must acknowledge and discuss a Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An examiner must also be apprised of a sufficient number of relevant facts to provide an informed opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the Veteran asserts his allergic rhinitis symptoms had their onset during service.  He is competent to report symptoms observable to a lay person such as runny nose, congestion and postnasal drip.  The record also reveals a history of a broken nose and a diagnosis of upper respiratory infection during active service.  The VA examiner did not address the Veteran's lay statements regarding the timing of the onset of his symptoms, or the history of a broken nose or upper respiratory infection during service.  Thus, the opinion is inadequate.   

Regarding the claim for service connection for headaches, the January 2011 VA examiner provided a negative nexus opinion and indicated the Veteran's separation history and physical was negative for complaints or physical examination findings consistent with headaches.  This opinion fails to take into account the Veteran's reports of his history and symptoms during active service.  In this regard, the Board's September 2011 remand directed the VA examiner to comment on the Veteran's complaints of head and eye pain during service.  The examiner did not address these complaints.  Hence, here has not been substantial compliance with the Board's remand directives, and a new opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).    

The issue of the Veteran's entitlement to a TDIU may be impacted by the outcome of the pending appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   Because the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the pending claims for entitlement to service connection for allergic rhinitis and headaches, it must be remanded to the AOJ.  Additionally, given the contentions presented by counsel for the Veteran, the Board finds that a social and industrial survey is warranted in order to assist VA in determining whether the Veteran's service-connected disabilities, to include the combined effects of those disabilities, preclude him from securing or following a substantially gainful occupation.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that 'the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."); but see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran VA examinations to determine the nature and etiology of any allergic rhinitis or headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For allergic rhinitis, the examiner should state whether it is at least as likely as not that the disability manifested in service or is otherwise causally or etiologically related to military service.  The examiner must address the Veteran's lay statements regarding the timing of the onset of his symptoms, as well as the documented history of a broken nose and the diagnosis of upper respiratory infection during active service. 

For any headache disorder (other than migraines associated with deviated nasal septum), the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to military service or a service-connected disability.  The examiner must address the Veteran's statements that he experienced head and eye pain during active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  


2.   The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disability, including the combined effects of those disabilities, on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, as well as the combined effects, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

3.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  Readjudicate the certified issues, taking into consideration that some additional disabilities may be service connected since the last decision on the merits.  To the extent additional examination is indicated, such should be performed. To the extent the benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded an opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


